Case 1:19-mj-00096-NRN Document 1 Filed 04/16/19 USDC Colorado   Page 1 of 2
                                                             FILED
                                                    UNITED STATES DISTRICT COURT
                                                         DENVER, COLORADO
                                                            11:44 am, Apr 16, 2019

                                                      JEFFREY P. COLWELL, CLERK




                                       COLORADO CASE # 19-mj-00096-NRN
           Case 1:19-mj-00096-NRN Document 1 Filed 04/16/19 USDC Colorado Page 2 of 2
             Case: 1:19-cr-00229-SO *SEALED* Doc #: 1 Filed: 04/09/19 1 of 1. PageID #: 1


           FILED
UNITED STATES DISTRICT COURT
     DENVER, COLORADO
        11:43 am, Apr 16, 2019

 JEFFREY P. COLWELL, CLERK




                                                     COLORADO CASE # 19-mj-00096-NRN
